DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021, has been entered. The amendment of claims 1-2, 8, and 12, is acknowledged.

Response to Arguments
Applicant's arguments filed May 24, 2021, have been fully considered but they are not persuasive.  Regarding applicant’s arguments beginning on page 8 of the response, it is noted that a new reference which addresses the limitation of a moving needle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 12-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,815,182 (“Otis”).
Claim 1
Otis discloses a fluid interface device comprising: a collar to receive a fluid container, the collar having an aperture in one end surface (collar 26); a needle passing through the aperture, to allow fluid to pass from the fluid container into a reservoir (needle 24), wherein the needle is slideable within the aperture and moves relative to the collar from a closed position to an open position upon reception of the fluid container to expose openings in the needle at an interior of the reservoir (col. 2, ln 57- col. 3, ln 7); a seal radially disposed around the needle to seal against the end surface when the needle is in the closed position (seal 104).

Claim 3
Otis discloses the device of claim 1, further comprising a spring disposed between the end surface of the collar and a protrusion on the needle to bias the needle to the closed position (springs 58).  

Claim 4
Otis discloses the device of claim 3, further comprising a stop disposed on the collar to engage the protrusion when the needle is in the open position (flange 76).  

Claim 5
Otis discloses the device of claim 1, wherein the needle is radially sealed against the collar (Figs. 1 and 2).

Claim 14WO 2019/017884PCT/US2017/0424166
Otis discloses the device of claim 1, wherein the seal deforms against a raised protrusion on the end surface of the collar when the needle is in the closed position (col. 4, lns 37-48).

Claim 7
Otis discloses the device of claim 1, wherein the seal is a two-material seal comprising: a deformable material to contact the end surface of the collar (compliant portion 74); and a rigid material adjacent the deformable material (rigid portion 72).
 
Claim 12
Otis discloses a fluid transfer system comprising: a fluid container to contain fluid (pen 16); a reservoir to receive the selectively mate with, and receive fluid from the fluid container (col. 2, lns 1-9); and a fluid interface disposed on the reservoir (interface 10), the fluid interface comprising: a collar to receive the fluid container (collar 26); a needle passing through an aperture in the collar to allow fluid to pass from the fluid container into a reservoir (needle 24), wherein the needle is slideable within the aperture and moves relative to a stop on the collar from a closed position to an open position upon reception of the fluid container, wherein when in the open position openings in the needle are disposed on an interior of the reservoir (col. 2, ln 57- col. 3, ln 7); a seal disposed on an inside of the reservoir and radially disposed around the needle 
  
Claim 13
Otis discloses the system of claim 12, wherein the reservoir is at least one of sealed and pressurized to facilitate fluid transport (Fig. 1, sealed).

Claim 14
Otis discloses the system of claim 12, wherein the fluid container comprises a breachable septum covering an opening of the container to prevent fluid leak (septum 36).  

Claim 15
Otis discloses the system of claim. 14, wherein the septum: is pierced by the needle during installation; and restores to a leak-preventing state upon removal from the fluid interface device (Fig. 2).

Claim 16
Otis discloses the device of claim 1, wherein, when in the closed position, openings in the needle to allow fluid to pass into the reservoir are disposed within the collar (Figs. 1 and 2).

Claim 18
Otis discloses the device of claim 1, wherein, when in the open position, openings in the needle are exposed to a volume inside the reservoir (Fig. 2).  

Claim 19
Otis discloses the device of claim 1, wherein as the needle slides from the closed position to the open position, the seal is moved away from the end surface (col. 2, ln 57- col. 3, ln 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,815,182 (“Otis”) in view of U.S. Patent Pub. 2016/0206511 (“Garfield”).
Claim 2
Otis discloses the device of claim 1.
Otis discloses a first passage within the needle to allow fluid to flow from the fluid container into the reservoir (Fig. 1) but does not appear to explicitly disclose further comprising: and a second passage within the needle to allow air to flow from the reservoir into the fluid container.
Garfield discloses a first and second passage within the needle, the second channel attached to an air bladder (Fig. 10, paragraph [0121-0122]).
Garfield, into the device of Otis, for the purpose of accommodating air in the system (Garfield, paragraph [0122]).

Claim 8
Otis discloses a fluid interface device comprising: a collar to receive a fluid container (collar 26), the collar having an aperture in one end surface (Fig. 1); a needle collinear with the collar and passing through the aperture, to allow fluid to pass from the fluid container into a reservoir (needle 24),; wherein the needle is radially sealed against the aperture (needle 108); the needle is slideable within the aperture and moves relative to the collar from a closed position, where openings in the first and second passages are blocked, to an open position, where the openings in the first and second passages are exposed at an interior of the reservoir, upon reception of the fluid container (col. 2, ln 57- col. 3, ln 7); and the needle is biased to the closed position (Fig. 1); and a seal radially disposed around the needle and in an interior of the reservoir to seal against the end surface of the collar when the needle is in the closed position (seal 104).
Otis does not appear to explicitly disclose a first passage within the needle to allow fluid to flow from the fluid container into the reservoir and a second passage within the needle to allow air to flow from the reservoir into the fluid container.
Garfield discloses a first and second passage within the needle, the second channel attached to an air bladder (Fig. 10, paragraph [0121-0122]).
Garfield, into the device of Otis, for the purpose of accommodating air in the system (Garfield, paragraph [0122]).

Claim 11
Otis in view of Garfield discloses the device of claim 8, wherein the seal is biased, by a spring, to seal the reservoir when the needle is in the closed position (Otis, Figs. 1 and 2).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,815,182 (“Otis”) in view of U.S. Patent No. 5,715,833 (“Kleinhappl”).
Claim 9
Otis discloses the device of claim 8.
Otis does not appear to explicitly disclose wherein the openings are positioned on the needle to prevent overfill of the reservoir.
Kleinhappl discloses using a needle with vents (col. 2, lns 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the openings are positioned on the needle to prevent overfill of the reservoir, as disclosed by Otis, into the device of Kleinhappl, for the purpose of serving as an overflow for fluid (Kleinhappl, col. 2, lns 7-11).

Claim 10
Otis discloses the device of claim 8.
Otis does not appear to explicitly disclose further comprising channels passing through the end surface of the collar to capture excess fluid flow when the needle is in the open positon.  
Kleinhappl discloses using a needle with vents (col. 2, lns 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated channels passing through the end surface of the collar to capture excess fluid flow when the needle is in the open positon, as disclosed by Otis, into the device of Kleinhappl, for the purpose of serving as an overflow for fluid (Kleinhappl, col. 2, lns 7-11).

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited art discloses a similar device including a fluid interface device having a collar, needle and seal.  However, the cited art does not appear to explicitly disclose the device when in the closed position, the openings are sealed against the collar or wherein the protrusion is a ring with a triangular cross-section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853